DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromizu (WO 2015037404A1).
Regarding claim 1 and 15-16, Kuromizu discloses a display device (see Title, Abstract: Fig 2) comprising display module (display panel) having a backlight (light guide 5, reflection sheet 6 and light source 51) comprising an optical film (3), a support (support member 4) and at least two sets of locational fitting structure (44, 32) configured to locate the optical film (3)on the support (4) wherein each set of the at least two sets of locational fitting structures comprises a 
Regarding claim 2, Kuromizu discloses that the at least two sets of locational fitting structures comprise a first set of locational fitting structures (see Fig 4); and wherein a dimension of the locational accommodation space (32) of the first set of locational fitting structures in the first direction and a dimension of the corresponding locational protrusion (44) of the first set of locational fitting structures in the first direction render the relative position between the optical film and the support completely fixed in the first direction, and a dimension of the locational accommodation space (32) of the first set of locational fitting 
 Regarding claim 3, Kuromizu discloses that the at least two sets of locational fitting structures comprise a second set of locational fitting structures; and wherein a dimension of the locational accommodation space of the second set of locational fitting structures in the first direction is greater than a dimension of the corresponding locational protrusion of the second set of locational fitting structures in the first direction, and a dimension of the locational accommodation space of the second set of locational fitting structures in the second direction is greater than a dimension of the corresponding locational protrusion of the second set of locational fitting structures in the second direction (the protrusion 44 is inserted in the hole 32, thus dimensions of the hole 32 is greater than the corresponding dimensions of protrusion 44, see Fig 5).
Regarding claim 4, Kuromizu discloses that the at least two sets of locational fitting structures further comprise: a third set of locational fitting structures (44, 32) and a fourth set of locational fitting structures (44, 32) (since support 4 is a frame like structure. there are two opposite longitudinal sides and two opposite lateral sides; third set is located on the opposite longitudinal side of the first set; while fourth set is located om two opposite lateral sides); wherein a dimension of the locational accommodation space of the third set of locational fitting structures in the first direction and a dimension of the corresponding locational protrusion of the third set of locational fitting structures in the first direction render the relative position 
Regarding claim 5, Kuromizu discloses a quantity of the third set of locational fitting structures is at least two (see Fig 4), and the at least two third sets of locational fitting structures are arranged near a first edge of the optical film (3) along a length direction of the first edge, and wherein the first edge is perpendicular to the first direction (Fig 4).
Regarding claim 6, Kuromizu discloses that the fourth set of locational fitting structures (44, 32 along the lateral side of Fig 4) is arranged near a second edge of the optical film, and wherein the second edge is arranged opposite to the first edge.
Regarding claim 7, Kuromizu discloses that the fourth set of locational fitting structures is arranged in a marginal region near a middle position of the second edge of the optical film (Fig 4).

Regarding claim 13, Kuromizu discloses that each set of the at least two sets of locational fitting structures comprises the locational accommodation space (32) formed on the optical film (3), and the locational protrusion (44) formed on the support (fig 4).
Regarding claims 17 & 20, Kuromizu discloses that the at least two sets of locational fitting structures comprise a second set of locational fitting structures; and wherein a dimension of the locational accommodation space of the second set of locational fitting structures in the first direction is greater than a dimension of the corresponding locational protrusion of the second set of locational fitting structures in the first direction, and a dimension of the locational accommodation space of the second set of locational fitting structures in the second direction is greater than a dimension of the corresponding locational protrusion of the second set of locational fitting structures in the second direction (the protrusion 44 is inserted in the hole 32, thus dimensions of the hole 32 is greater than the corresponding dimensions of protrusion 44, see Fig 5).
Regarding claim 18, Kuromizu discloses that the at least two sets of locational fitting structures further comprise: a third set of locational fitting structures (44, 32) and a fourth set of locational fitting structures (44, 32) (since support 4 is a frame like structure. there are two opposite longitudinal sides and two opposite lateral sides; third set is located on the opposite longitudinal side of the first set; while fourth set is located om two opposite lateral sides); wherein a dimension of the locational accommodation space of the third set of locational fitting 
Regarding claim 19, Kuromizu discloses that the at least two sets of locational fitting structures comprise a first set of locational fitting structures (see Fig 4); and wherein a dimension of the locational accommodation space (32) of the first set of locational fitting structures in the first direction and a dimension of the corresponding locational protrusion (44) of the first set of locational fitting structures in the first direction render the relative position between the optical film and the support completely fixed in the first direction, and a dimension of the locational accommodation space (32) of the first set of locational fitting structures in the second direction and a dimension of the corresponding locational protrusion (44) of the first set of locational fitting structures in the second direction render the relative .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu  as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0276328).
Regarding claim 14, Kuromizu discloses that the support (4) is a frame like sheet but is silent about being plastic.
But, in the same field of endeavor, Zhang et al. disclose a backlight having optical film (5) and light guide plate (4) and a frame (2) which is made of plastic (Paragraph 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use plastic material for the frame like support in the device of Kuromizu, since such material is conventional suitable material for support frame, as evidenced by Zhang et al.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875